      Case: 1:21-cv-00564-CAB Doc #: 1-2 Filed: 03/10/21 1 of 2. PageID #: 43




                  IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF OHIO

                               EASTERN DIVISION

UNITED STATES OF AMERICA,       )               CIVIL ACTION NO.
                                )
                 Plaintiff,     )               JUDGE
                                )
        v.                      )
                                )
REAL PROPERTY LOCATED AT        )
100 MOUNTAIN VIEW DRIVE,        )
MORELAND HILLS, OHIO,           )
CUYAHOGA COUNTY PERMANENT )
PARCEL NOS: 913-06-001, 913-06- )
005, et al.,                    )
                                )
                 Defendants.    )               PRAECIPE


       Please issue a Warrant of Arrest in Rem on the Defendant properties (listed below) to the

United States Marshals Service on behalf of the United States Attorney=s Office:

                                 ASSET                                 CATS ID#
         1996 Porsche 911 Turbo, black in color, VIN:               20-FDA-000118
         WP0AC2991TS376255
         2019 Nautique G25 boat, HIN: CTC95115K819, with a          21-FDA-000009
         2019 Extreme boat trailer, VIN: 5DBBB2734KZ005090
         Patek Phillippe rose gold men’s wrist watch, Model No.     21-FDA-000005
         5980/1R-001, Serial No. 797834/6192290
         Rolex stainless men’s wrist watch, Model No. 115234,       21-FDA-000002
         Serial No. 245E1318
         Rolex stainless men’s wrist watch, Model No. 116234,       21-FDA-000003
         Serial No. 17T10743
         Rolex 18K rose gold men’s wrist watch, Model No.           21-FDA-000004
         218235, Serial No. 38HZ3155
         Metalor Kilogram gold bar, Serial No. 18144504             21-FDA-000001
Case: 1:21-cv-00564-CAB Doc #: 1-2 Filed: 03/10/21 2 of 2. PageID #: 44




   $2,158,215.00 in U.S. Currency                             20-FDA-000111
   $39,108.00 in U.S. Currency                                20-FDA-000112


                                    Respectfully submitted,

                                    Bridget M. Brennan
                                    Acting United States Attorney

                            By:     /s/ Henry F. DeBaggis
                                    Henry F. DeBaggis (OH: 0007561)
                                    Assistant United States Attorney
                                    801 West Superior Avenue
                                    Suite 400
                                    Cleveland, OH 44113-1852
                                    Tel. (216) 622-3749
                                    Fax. (216) 522-7499
                                    Henry.DeBaggis@usdoj.gov
